In the

      United States Court of Appeals
                   For the Seventh Circuit
                       ____________________ 
    No. 17‐3107 
    EOR ENERGY LLC, et al., 
                                                Plaintiffs‐Appellants, 
                                    v. 

    ILLINOIS ENVIRONMENTAL PROTECTION AGENCY, et al., 
                                     Defendants‐Appellees. 
                       ____________________ 

           Appeal from the United States District Court for the 
                       Central District of Illinois. 
            No. 3:16‐cv‐03122 — Sue E. Myerscough, Judge. 
                       ____________________ 

    ARGUED SEPTEMBER 21, 2018 — DECIDED JANUARY 16, 2019 
                  ____________________ 

    Before WOOD, Chief Judge, and FLAUM and HAMILTON, Cir‐
cuit Judges. 
    WOOD, Chief Judge. In March 2007 the Illinois Environmen‐
tal Protection Agency (IEPA) brought charges before the Illi‐
nois Pollution Control Board (the Board) against EOR Energy, 
LLC (EOR) and AET Environmental, Inc. (AET). The IEPA ac‐
cused  EOR and AET of violating  the Illinois  Environmental 
Protection Act, 415 ILCS 5/1–5/58, by transporting hazardous‐
waste acid into Illinois, storing that waste, and then injecting 
2                                                      No. 17‐3107 

it  into EOR’s industrial wells in Illinois.  EOR challenged its 
prosecution  by  arguing  that  under  the  environmental  law 
scheme put in place by Illinois, the IEPA and the Board do not 
have jurisdiction over EOR’s acid dumping. EOR took that ar‐
gument all the way through the Illinois courts, losing at every 
turn.  The  state  courts  determined  that  under  Illinois  law, 
EOR’s jurisdictional argument is meritless.  
    Having lost in the state courts, EOR has turned to the fed‐
eral courthouse. It would like the federal district court to issue 
a declaratory judgment that under federal law, the IEPA and 
the Board do not have jurisdiction over any future attempts 
to dump similar acidic waste into its wells. The district court 
dismissed the case on several grounds: the Eleventh Amend‐
ment,  issue  preclusion,  and  a  hint  of  Rooker‐Feldman,  to  the 
extent  that  EOR  was  trying  to  undo  the  adverse  decisions 
from the state courts. We agree with the district court that this 
suit cannot proceed in federal court: it is blocked by claim and 
issue  preclusion;  in  some  respects  Rooker‐Feldman  deprives 
the district court of subject‐matter jurisdiction; and to the ex‐
tent that anything else remains, EOR is stymied by the Elev‐
enth Amendment. 
    In 2002 a tire production facility in Colorado experienced 
an  emergency  overheating  of  industrial  acid.  AET  Environ‐
mental was hired by the plant to dispose of the acid. When it 
could not find a nearby waste disposal plant that would ac‐
cept the acid, AET decided to ship the acid to EOR, an oil com‐
pany with wells in Illinois. EOR stored the acid in Illinois for 
two years. At that point, it decided to inject some of the acid 
into its wells. It ultimately disposed of the rest of the acid after 
several  inspections  and  investigations  into  the  safety  of  the 
acid  as  potentially  dangerous  hazardous  waste.  Five  years 
No. 17‐3107                                                         3 

later, the IEPA brought charges before the Board against EOR 
and  AET  (collectively  EOR),  identifying  the  transportation, 
storage, and injection of the acid as violations of Illinois envi‐
ronmental  law.  In  June  2012,  the  IEPA  filed  an  unopposed 
motion for summary judgment. The Board granted that mo‐
tion  and  imposed  $60,000  in  sanctions  against  AET  and 
$200,000 against EOR. EOR then filed a motion for reconsid‐
eration, arguing for the first time that the Board did not have 
jurisdiction under state law over its suit. EOR asserted that it 
was not injecting “waste” into its wells. Instead, it said, it was 
merely injecting an acid that was used to treat the wells and 
aid in petroleum extraction. Therefore, according to EOR, the 
Illinois  Department  of  Natural  Resources  (the  Department) 
had exclusive jurisdiction over EOR’s injection of acid into a 
“Class II well” under the Illinois Oil and Gas Act, 225 ILCS 
725/1.  The  Board  rejected  this  argument  and  denied  EOR’s 
motion for reconsideration.  
   EOR  appealed  directly  to  the  Appellate  Court  of  Illinois 
(Fourth District), which affirmed the Board’s decision. E.O.R. 
Energy, LLC v. Pollution Control Bd., 2015 IL App (4th) 130443, 
¶ 100 (2015). The Appellate Court emphasized that this was a 
matter of state law, specifically Illinois’s “comprehensive stat‐
utory structure for the regulation of underground injection of 
materials into wells in Illinois,” although the statutory scheme 
was  “promulgated  with  federal  approval.”  Id.  at  ¶  83.  The 
court interpreted the Illinois Environmental Protection Act as 
giving the Board jurisdiction to decide this type of case, and 
the  IEPA  jurisdiction  to  enforce  this  matter,  “[b]ecause  the 
acid  material  was  both  a  ‘waste’  and  a  ‘hazardous  waste’ 
within the meaning of the Act.” Id. at ¶¶ 72–80. It further held 
that  not  only  was  the  Department’s  jurisdiction  in  this  area 
4                                                       No. 17‐3107 

not exclusive; it was non‐existent. The court held that the De‐
partment’s authority is limited to the injection of certain fluids 
associated with oil and gas production. Id. at ¶¶ 81–88. Both 
the Supreme Court of Illinois, E.O.R. Energy, LLC v. Pollution 
Control Bd., 396 Ill. Dec. 175 (2015), and the Supreme Court of 
the United States, E.O.R. Energy, LLC v. Illinois Pollution Con‐
trol Bd., 136 S. Ct. 1684 (2016), declined to hear EOR’s appeals.  
     Almost immediately after losing in state court, EOR and 
AET filed this action, purportedly seeking a declaratory judg‐
ment  through  the  citizen‐suit  provisions  of  the  two  federal 
laws—the  Resource  Conservation  and  Recovery  Act,  42 
U.S.C.  §§  6901–6992k,  and  the  Safe  Drinking  Water  Act,  42 
U.S.C. §§ 300f–300j‐27—that allow states to develop their own 
statutory schemes after obtaining federal approval. As it did 
in  the  state‐court  action,  EOR  argues  that  Class  II  injection 
wells in Illinois are exclusively regulated by the Department, 
and so the IEPA is not empowered to require EOR to obtain a 
Class I permit or otherwise prosecute EOR for (as it describes 
in its brief) trying “to use cheap or off‐spec acid similar to that 
used in the 2002‐2004 acidization” into its Class II wells. The 
district court granted the IEPA’s motion to dismiss for failure 
to state a claim upon which relief can be granted. We review 
that dismissal de novo. Kubiak v. City of Chicago, 810 F.3d 476, 
480 (7th Cir. 2016).  
   EOR’s  complaint,  which  we  must  accept  as  true  at  this 
stage, paints a clear picture of what it would like to do. EOR 
wants to continue injecting the hazardous acid into its wells, 
but this time it would like to do so armed with a declaratory 
judgment from a federal court that will protect it from another 
enforcement action brought by the IEPA and another penalty 
No. 17‐3107                                                           5 

imposed by the Board. As EOR puts it, it would like to con‐
duct these operations “without fear of a similar ordeal as they 
are currently enduring.” It cites past litigation costs and the 
enforcement of the state court’s order—through fines and the 
direction to obtain permits or cease unlawful conduct—as the 
kinds of harms it seeks to avoid with a federal court order.  
     We  emphatically  reject  this  undisguised  attempt  to  exe‐
cute an end‐run around the state court’s decision. That court 
has considered and ruled on EOR’s arguments about the dis‐
tribution of power among Illinois’s environmental agencies. 
First, its decision is final. Second, there is no federal interest 
in which state agency is authorized to take action. And above 
all, EOR ignores the duty of the federal courts to respect state‐
court judgments and the jurisdictional barrier that would ex‐
ist if what it really wants is lower federal‐court review of the 
state‐court results.  
   To the extent EOR wanted the district court and now this 
court  to review  and set aside  the state court’s adverse deci‐
sion,  it  runs  into  the  Rooker‐Feldman  doctrine,  under  which 
lower  federal  courts  lack  jurisdiction  to  review  state‐court 
judgments  or  to  decide  matters  inextricably  related  to  state 
court decisions. See Rooker v. Fidelity Trust Co., 263 U.S. 413, 
415–16 (1923); District of Columbia Court of Appeals v. Feldman, 
460  U.S.  462,  482–86  (1983);  Exxon  Mobil  Corp.  v.  Saudi  Basic 
Indus. Corp., 544 U.S. 280, 284 (2005).  
    The  heart  of  EOR’s  claim  is  that  the  Illinois  Appellate 
Court declared the wrong rule of law and that we should cor‐
rect it. EOR would like us to hold that the IEPA and the Board 
indeed lack jurisdiction to hold EOR accountable for dump‐
ing  acidic  waste  into  its  wells.  But  if  EOR  believed  that  the 
6                                                        No. 17‐3107 

Illinois court got it wrong, its remedy was to ask the state su‐
preme court, and thereafter the Supreme Court of the United 
States, to correct the error. It filed the necessary petitions, but 
those courts chose not to hear its case. That was the end of the 
line. There is no asterisk appended to the Rooker‐Feldman doc‐
trine  saying  that  it  evaporates  once  certiorari  is  denied.  The 
state  court  has  adjudicated  EOR’s  claim,  and  that  is  that:  it 
may not come to the federal courthouse for Round Two. 
    It  may  be  more  accurate,  however,  to  read  EOR’s  com‐
plaint  and  briefs  in  this  court  as  acquiescing  in  the  state 
court’s judgment, including the penalties it imposed, and ask‐
ing simply for a new ruling on the pure issues of law. In that 
case, we do not face a Rooker‐Feldman problem, but EOR is no 
better off. The reason is simple: litigants cannot simply ignore 
legal rulings from a competent state court and receive a do‐
over  in  federal  court.  The  full  faith  and  credit  statute,  28 
U.S.C. § 1738, dictates the opposite rule: federal courts must 
give the same preclusive effect to a state‐court judgment that 
it would receive under state law. See, e.g., Marrese v. American 
Academy of Orthopaedic Surgeons, 470 U.S. 373, 380 (1985). 
    Even if, as EOR insists, its federal‐law arguments are dif‐
ferent from the questions relating to the allocation of powers 
among the state agencies that were decided on the merits in 
the prior litigation, that does not matter. Illinois applies claim 
preclusion when the original state court rendered a final judg‐
ment on the merits; the claims arise out of the same nucleus 
of fact; and the parties are identical. See Hudson v. City of Chi‐
cago, 228 Ill.  2d 462, 467 (2008). This blocks parties not only 
from  re‐litigating  the  issues  the  state  court  actually  enter‐
tained;  it  also  bars  litigation  of  any  theory  that  could  have 
been raised. And if that were not enough, EOR also faces issue 
No. 17‐3107                                                              7 

preclusion. EOR raised its jurisdictional argument in the prior 
state proceedings, and that issue was necessary to the Illinois 
court’s  decision  on  the  merits.  Under  those  circumstances, 
EOR may not re‐litigate that issue. See Du Page Forklift Serv., 
Inc. v. Material Handling Servs., Inc., 195 Ill. 2d 71, 77 (2001).  
     We add for good measure that the Eleventh Amendment 
prohibits  a  federal  court  from  ordering  any  relief  against  a 
state agency based on state law. Pennhurst State Sch. & Hosp. 
v. Halderman, 465 U.S. 89, 100–01, 106 (1984). Although the en‐
forcement  of  environmental  laws  is  in  part  accomplished 
through a partnership between the states and the federal gov‐
ernment, federal law has nothing to say about which agency 
a  state  is  entitled  to  use  in  carrying  out  those  tasks.  That  is 
purely a matter of state law.  
    EOR also has asked this court for the opportunity to cure 
and refile its complaint. We deny its request. There is no way 
that  EOR  could  remedy  the  errors  outlined  above.  Any 
change in the suit that would remove these flaws would also 
destroy EOR’s standing and the entire point of its lawsuit. If 
EOR intends to ignore the state court’s rulings and inject the 
same  kinds  of  hazardous  waste acid  into  the  same  kinds  of 
wells,  then  it  will  have  to  account  for  its  actions  before  the 
state  authorities.  If,  on  the  other  hand,  EOR  wants  to  inject 
into its wells an entirely different acid that is not hazardous 
waste under Illinois law, then it will have to take its chances 
in a future proceeding that is not at this time ripe for any fed‐
eral‐court action. 
    We AFFIRM the judgment of the district court.